I concur with the decision of the majority affirming the trial court's decision as to the second cause of action, but must respectfully dissent from the decision of this court reversing the judgment of the court below as to the first cause of action. It is the opinion of the majority of this court that "the weight of the sacks" and "their manner of stacking" were matters in the control of the appellee. I am unable to agree. The real culprit here was the defective rope which broke in the hands of the plaintiff. The sacks were not owned by appellee, nor did it have any control of their repair *Page 326 
or the replacement of the ropes. Appellee likewise neither determined "the weight of the sacks" nor did appellee have anything to do with stacking them, as I view the record. In my view, the location of the conveyor, far from increasing or causing injury to appellant, probably shortened the distance he fell and may have lessened his injury.